--------------------------------------------------------------------------------

EXHIBIT 10.38


Primo Water Corporation
Annual Incentive Plan



--------------------------------------------------------------------------------

Purpose of Plan
 
This Annual Incentive Plan (the “Plan”) is established by Primo Water
Corporation (the “Company”) under the Company’s 2010 Amended and Restated
Omnibus Long-Term Incentive Plan (the “Omnibus Plan”) in order to assist in
creating appropriate compensation opportunities for eligible employees of the
Company.  The Plan is intended to incent performance and motivate teamwork among
employees with a mix of cash and/or equity awards, subject to both performance
and service conditions.  The Plan also provides for the  grant performance-based
awards that qualify as “performance-based compensation” under Code Section
162(m) for certain executive officers of the Company.
 
Definitions
 
Except as otherwise expressly defined herein, capitalized terms shall have the
meanings set forth in the Omnibus Plan.
 
Plan Year
 
The period over which performance will be measured is the calendar year (the
“Plan Year”).
 
Participation and Covered Employees
 
 
·
All full-time employees of the Company hired before the first day of the last
calendar quarter of the Plan Year shall be eligible to be selected by the
Committee to participate in the Plan for such Plan Year.

 
 
·
Participation in the Plan in one Plan Year does not guarantee participation in a
later Plan Year.

 
 
·
The Committee may make a determination with respect to an employee’s eligibility
or ineligibility to participate in the Plan at any time without prior notice;
provided, however, that no later than 90 days after the beginning of a Plan
Year, the Committee will determine which Company employees are likely to be
“covered employees” within the meaning of Code Section 162(m)(3), as qualified
by Section 12.4 of the Omnibus Plan (“Covered Employees”), for the calendar year
in which awards for the Plan Year will be paid.  Awards for Covered Employees
are subject to special terms and conditions, as noted in the Plan.

 
Annual Performance Goals and Award Formulas
 
 
·
No later than 90 days after the beginning of a Plan Year, the Committee will
establish in writing the (1) objective performance criteria, targeted level of
performance, and formula for calculating awards applicable for the Plan Year by
adopting a new Appendix A to the Plan, and (2) formula for calculating the award
for each individual Covered Employee by adopting a new Appendix B to the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
The performance criteria used to determine awards for Covered Employees shall be
established in accordance with Sections 12.2.1 and 12.2.2 of the Omnibus Plan.

 
 
·
The Committee may adopt more than one performance criteria, performance level,
and award formula for a given Plan Year.

 
 
·
The Committee may change the performance criteria, performance levels, and award
formulas for a given Plan Year at any time; provided, however, that, with
respect to Covered Employees, any such adjustments may not be made after the
first 90 days of the Plan Year if the effect would be to potentially increase
the amount of incentive compensation earned under a Covered Employee’s
applicable individual award formula.  Further, with respect to Covered
Employees, the Committee may specify that any one or more of the following items
will be excluded for the purposes of measuring a specified performance goal, so
long as such exclusion(s) are specified in advance during the first 90 days of
the Plan Year and set forth in writing on Appendix B: the impact of charges for
restructuring, discontinued operations, extraordinary items, and other unusual
non-recurring items, and the cumulative effects of tax or accounting changes
(each as defined by generally accepted accounting principles and as identified
in the Company’s financial statements or other SEC filings).

 
Performance Assessment for the Plan Year
 
 
·
Awards will be calculated after year-end financial results are known, generally
after completion of the audited financial statements.

 
 
·
Prior to payment of any awards to Covered Employees, the Committee shall certify
in writing that the performance criteria and targeted level of performance have
been satisfied for the Plan Year.

 
Amount and Form of Individual Awards
 
 
·
With respect to employees selected to participate in the Plan other than Covered
Employees, individual awards issued under the Plan are based on Company, team
and employee specific performance.  The amount and form of a participant’s
award, if any, and the performance conditions applicable to the award will be
recommended by the CEO and finally determined and approved by Committee in its
sole discretion.

 
 
·
With respect to each Covered Employee, his or her individual award amount will
be based solely his or her individual award formula set forth on Appendix B;
provided, however, that the Committee in its sole discretion may reduce (but in
no case increase) such amount for the Covered Employee based on Company, team
and employee specific performance.

 
 
·
Awards under the Plan may be made in cash, restricted stock/restricted stock
units, stock appreciation rights, and/or options, or any combination thereof, in
the sole discretion of the Committee.  Any awards paid in restricted
stock/restricted stock units, stock appreciation rights, and/or options (“equity
awards”) will be granted pursuant to the Omnibus Plan, and may be subject to
other terms and conditions, as described below.  In this regard, with respect to
any Covered Employee, the Committee may determine to deliver the amount of the
Covered Employee’s individual award in the form of an equity award, subject to
the following provisions:

 
 
 

--------------------------------------------------------------------------------

 
 
 
o
If and to the extent the Committee determines to deliver all or a portion of a
Covered Employee’s award in the form of restricted stock/restricted stock units,
the whole number of such restricted stock shares/units shall be determined by
dividing the dollar value of the portion of the award to be delivered in the
form of restricted stock shares/units by the closing price of the Company’s
common stock on the trading day prior to the award date, and rounding down to
the next whole share/unit.

 
 
o
If and to the extent the Committee determines to deliver all or a portion of a
Covered Employee’s award in the form of stock options or stock appreciation
rights, such stock options or stock appreciation rights will be granted in a
manner such that they qualify as performance based compensation for purposes of
Section 162(m) of the Code.

 
Calculation of Awards and Other Terms and Conditions:
 
 
·
All awards are dependent on the Company being in compliance (including via
waiver) with all applicable loan agreements, as such may be amended.

 
 
·
The Committee shall review and approve equity awards at its first meeting
following the calculation of the award.

 
 
·
Equity awards shall be subject to the terms of the Omnibus Plan and the terms of
an award agreement between the Company and the participant.

 
 
·
Equity awards may be subject to additional conditions or vesting requirements,
including continued periods of service beyond the performance period, in the
sole discretion of the Committee.

 
 
·
All equity awards made under this Plan shall be valued for such purpose at the
closing price on the trading day prior to the award date.  Options will be
valued using a Black-Scholes model, consistent with the Company’s accounting
practices.

 
Separation of Employment:
 
 
·
A participant who leaves the Company voluntarily, is dismissed for Cause (as
defined in the Omnibus Plan), or is otherwise terminated by the Company at any
time prior to payment shall forfeit all rights to his/her current-year award.

 
 
·
With respect to Plan participants other than Covered Employees and
notwithstanding the immediately preceding bullet point, a participant who
separates employment because of death, Disability, retirement in good standing
or Change in Control (“Disability” and “Change in Control” have the same
meanings as set forth in the Omnibus Plan) shall remain eligible for
consideration for a current-year award, at the sole discretion of the
Committee.  Further, in the event of a participant’s termination in connection
with a Change in Control or retirement from the Company in good standing prior
to the end of a fiscal year, the Committee in its sole discretion may award the
participant a full or pro-rata share of his or her current-year award.  In the
case of a participant’s death, any payments shall be made to the participant’s
estate.  Upon any separation as described above, any and all awards for the
current year shall be at the sole discretion of the Committee.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
With respect to Covered Employees, an award may be granted following a
separation of employment before the end of the Plan Year, so long as the amount
of such award is based on (i) the performance criteria, performance levels, and
award formulas for the Plan Year as approved during the first 90 days of the
Plan Year and (ii) the Company’s actual performance during the Plan Year against
the performance goals, as certified by the Committee; provided, however, that
upon a separation of employment due to death, Disability, or a Change in Control
of the Company, the amount of any such award may be based on other criteria
determined by the Committee, such as the target amount of such award.

 
 
·
Treatment upon separation of employment of any equity awards granted as a result
of participation in the Plan shall be subject to the terms of the Omnibus Plan
and the applicable award agreement.

 
General Requirements:
 
 
·
Nothing contained in this Plan shall give any employee the right to be retained
in the employment of the Company or effect the right of the Company to relocate,
change positions, or dismiss any employee, in its sole discretion.

 
 
·
The Committee reserves the right, in its sole discretion, to make adjustments to
the Plan or to individual awards when it believes the integrity, purpose and
fairness of the Plan would be better served, subject to the limitations in the
Plan on making adjustments with respect to Covered Employees.  Any decisions of
the Committee shall be conclusive and binding on all parties.

 
 
·
It is intended that the Plan be ongoing, however, it may be necessary for the
Board to amend or terminate the Plan at any time without prior notification.

 
 
·
The Plan and any payments provided hereunder are intended to comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (including any valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder) (“Section 409A”).  The Plan shall in all respects be interpreted,
operated, and administered in accordance with this intent.  Payments provided
under the Plan may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption, including to the maximum extent
possible, exemptions for separation pay due to an involuntary separation from
service and/or short-term deferrals.  Any payments provided under the Plan to be
made upon a termination of service that constitute deferred compensation subject
to Section 409A shall only be made if such termination of service constitutes a
“separation from service” under Section 409A.  Each installment payment provided
under the Plan shall be treated as a separate identified payment for purposes of
Section 409A.  The Company makes no representations or warranties that the
payments provided under the Plan comply with, or are exempt from, Section 409A,
and in no event shall the Company be liable for any portion of any taxes,
penalties, interest, or other expenses that may be incurred by a participant on
account of non-compliance with Section 409A.  If a participant is a “specified
employee” under Section 409A at the time of the participant’s termination of
service, any payments to be made upon a termination of service that constitute
deferred compensation subject to Section 409A and that are scheduled to be made
within six months following the participant’s termination date shall be delayed,
without interest, and paid in a lump sum on the earlier of (i) the first payroll
date to occur following the six-month anniversary of the participant’s
termination date, or (ii) the participant’s death, and any payments otherwise
scheduled to be made thereafter shall be made in accordance with their original
schedule.

 
 
·
The Company shall have the authority, duty, and power to withhold from any award
under this Plan the amount of any applicable federal, state, and local tax
required to be withheld by the Company pursuant to any applicable laws or
regulations.

 
 

--------------------------------------------------------------------------------